Citation Nr: 1549340	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-14 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1965 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2013, the Board remanded the case to the RO for additional development.  The case is now returned for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  During the period prior to September 22, 2009, the Veteran's service-connected asbestosis was not productive of forced vital capacity (FVC) less than 75 percent predicted, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of less than 66 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale (right heart failure), pulmonary hypertension, or the need for outpatient oxygen therapy.

2.  From September 22, 2009, the Veteran's service-connected asbestosis was productive of DLCO (SB) of 32 percent predicted.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for asbestosis prior to September 22, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2015).

2.  The criteria for a disability rating of 100 percent for asbestosis have been met from September 22, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required VCAA notice regarding his claim in a November 2006 letter, prior to the initial adjudication of the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has also been completed.  Of record are results of pulmonary function tests (PFTs) dated August 2006, July 2008, and September 2009.  The Veteran was afforded appropriate VA examinations in April 2007, June 2008, and September 2009, March 2013, and August 2013.  

Neither the Veteran nor his representative has identified any other pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran, and will now address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Id.
Asbestosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6833, according to the General Rating Formula for Interstitial Lung Disease.  Accordingly, a 10 percent evaluation is warranted for FVC between 75 and 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2015).

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5) (2015).  

In addition, "[w]hen there is a disparity between the results of different PFTs . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(6) (2015).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record with respect to benefits sought under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

By way of background, the RO granted service connection for pleural plaques in April 2007 and assigned a noncompensable disability rating, effective October 4, 2006.  During the pendency of this appeal, the Veteran's initial disability rating was increased to 10 percent by a January 2009 rating decision issued by a decision review officer (DRO).  The Veteran now seeks an evaluation in excess of 10 percent.  When this case was first before the Board in January 2013, it was remanded for additional development, and the case is now before the Board for further appellate action.  In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.

A review of the Veteran's treatment notes from Keesler Air Force Base Medical Center shows he underwent a CT scan in May 2005 as a result of his complaints of a broken rib.  In an incidental finding, pleural plaques on both sides of the lungs were noted, compatible with previous asbestos exposure.  

In August 2006, the Veteran underwent PFTs, and the results revealed a FVC of 104 percent predicted, and DLCO (SB) of 117 percent predicted.  The examiner noted that the results were normal, and that there was no evidence of either obstructive or restrictive lung disease.  The examiner noted also that because the results included a mild decrease in residual volume and a low ratio of residual volume to total lung capacity, early development of interstitial lung disease could not be ruled out.  

The Veteran filed his claim on October 4, 2006, and underwent additional PFTs in March 2007.  This test revealed a FVC of 86 percent predicted and DLCO (SB) of 94 percent predicted.  The examiner noted that he had excellent lung function, normal spirometry both pre- and post-bronchodilator, normal lung volumes, and normal diffusion capacity.

In his March 2008 notice of disagreement, the Veteran stated his condition had worsened.  As a result, the RO obtained a VA examination in June 2008 and additional PFTs in July 2008.  The PFT results revealed a FVC of 83 percent predicted and DLCO (SB) of 75 percent predicted.

The Veteran underwent another VA examination and additional PFTs in September 2009.  The results showed a pre-bronchodilator FVC of 69 percent predicted and pre-bronchodilator DLCO (SB) of 32 percent predicted.  The examiner noted that the patient appeared to give good effort, but that the mouth piece caused him to gag.  The examiner also explained in the "notes" section of the report that there was no indication for bronchodilators.

The Board remanded the case in January 2013 for further development, and in accordance with the remand, the Veteran was afforded additional examinations and PFTs in March 2013 and August 2013.  The examiners, however, concluded that the Veteran's PFTs could not be considered valid for evaluation purposes due to his coughing and gagging during the examinations.

In sum, the Board finds the Veteran's examination results do not warrant a rating higher than 10 percent prior to September 22, 2009.  A rating higher than 10 percent is warranted where the claimant's FVC is 74 percent predicted or less, or his DLCO (SB) is 65 percent predicted or less.  Alternatively, a rating higher than 10 percent is warranted where the claimant's maximum exercise capacity is less than 10 ml/kg/min oxygen consumption with cardiorespiratory limitation, where the claimant has cor pulmonale or pulmonary hypertension, or when the claimant requires outpatient oxygen therapy.  The Veteran's examination results show that his worst FVC result prior to September 22, 2009, was 83 percent predicted, and that his worst DLCO (SB) result prior to that date was 75 percent predicted.  In addition, there is no evidence the Veteran had a maximum exercise capacity less than 10 ml/kg/min oxygen consumption with cardiorespiratory limitation, that he had cor pulmonale or pulmonary hypertension, or that he has required outpatient oxygen therapy at any point during the pendency of the claim.  As such, the Board finds a rating in excess of 10 percent prior to September 22, 2009, is not warranted.

The Board finds, however, that a 100 percent rating is warranted from September 22, 2009.  A 100 percent rating is warranted where the claimant's DLCO (SB) is less than 40 percent predicted.  The Veteran's September 22, 2009 pre-bronchodilator DLCO (SB) was 32 percent predicted.  As noted above, 38 C.F.R. § 4.96(d)(4) provides that post-bronchodilator results are required unless the examiner determines that post-bronchodilator studies should not be done and states why.  The Board finds the September 2009 examiner's statement that there was "no indication for bronchodilator," which amounts to a medical finding that there was no need to obtain post-bronchodilator results, to be sufficient for purposes of 38 C.F.R. § 4.96(d)(4).  The examiner's finding is consistent with the Rating Schedule, Diagnostic Code 6833, for asbestosis, which does not contemplate the use of bronchodilators as an indicated therapy for interstitial lung diseases such as asbestosis.  It is also consistent with the Veteran's prior PFT results, which show his post-bronchodilator results were worse than his pre-bronchodilator results.  See also 38 C.F.R. § 4.96(5) (pre-bronchodilator results should be used for rating purposes when the claimant's post-bronchodilator results are poorer than pre-bronchodilator results).  The Board also notes 38 C.F.R. § 4.96(6), which provides "[w]hen there is a disparity between the results of different PFTs . . . so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  Because the Veteran's September 2009 FVC of 69 percent predicted would warrant a 30 percent rating, whereas DLCO (SB) of 32 percent warrants a 100 percent rating, the Board must apply 38 C.F.R. § 4.96(6).  In doing so, the Board notes that the March 2013 examiner indicated that the DLCO (SB) test would most accurately reflect the Veteran's level of disability.  On this basis, the Board has applied the Veteran's September 22, 2009 DLCO (SB) result to the Rating Schedule, and finds that a 100 percent rating is warranted from that date.

For the foregoing reasons, the Board finds that a rating of 10 percent, and no more, is warranted from October 4, 2006, to September 21, 2009, and a rating of 100 percent is warranted thereafter.
Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 10 percent prior to September 22, 2009.

Since the evidence establishes a clear worsening of the disability, a staged rating has been assigned; however, no additional staging is warranted by the evidence of record.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected asbestosis, as discussed above, are contemplated by the scheduler criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Although the Veteran indicated that he wishes to avoid exacerbating his condition by working alongside smokers, which is difficult to avoid in his profession, he has not suggested that his condition prevents him from obtaining employment.  As such, the issue of entitlement to TDIU has not been raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for asbestosis prior to September 22, 2009 is denied.

Entitlement to an initial rating of 100 percent for asbestosis from September 22, 2009 is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


